DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to the RCE filed 04/08/2021 and communication with Applicant Representative Eli Mazour, Reg. No. 59,318 on 07/29/2021 (see attached Interview Summary). The amendment is supported by at least paragraphs 29-31, 48-50 and Figs. 3 & 4 (elements 42 and 60), and Fig. 14. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Eli Mazour, Reg. No. 59,318 on 07/29/2021.

The application has been amended as follows, please cancel claims 44-45 and 49-50, add claims 64-67, and amend the listing of claims as follows: 

1 - 40. 	(Previously Cancelled)
41.	(Currently Amended) A method of updating a maintenance schedule for an earth-moving machine comprising:  
receiving, by an electronic maintenance control device and from a computing device that stores data regarding the earth-moving machine, the maintenance schedule
receiving, by the electronic maintenance control device and via a network, telematics data from a telematics system, of the earth-moving machine, that includes one or more sensors that track operation of the earth-moving machine; 
determining, by the electronic maintenance control device, that a maintenance service  according to the maintenance schedule;
determining, by the electronic maintenance control device and based on the telematics data, current work hours associated with operation of the earth-moving machine and completion of the maintenance service
determining, by the electronic maintenance control device and after determining the current work hours, whether the current work hours satisfy a threshold number of hours
determining, by the electronic maintenance control device, being less than the threshold number of hours,
the early service interval rationalization options including an addition option to schedule an additional maintenance service within a time range,
the time range being an amount of time between the completion of the maintenance service and a next scheduled maintenance service in the maintenance schedule, and
the 
an indication of the time range constraining the addition option,
a first interactive user interface element for selecting the addition option, and
interactive user interface element for specifying a time period, for the addition option, within the time range; [[and]]
providing, by the electronic maintenance control device and for display, ;
receiving, by the electronic maintenance control device, an indication of selection, within the user interface, of the first interactive user interface element for selecting the addition option; and
altering, by the electronic maintenance control device, the maintenance schedule to include the additional maintenance service based on the indication of selection of the first interactive user interface element for selecting the addition option.  

42. 	(Currently Amended) The method of claim 41, wherein altering the maintenance schedule comprises shifting one or more subsequent distinct maintenance events 

43. 	(Currently Amended) The method of claim 41, wherein altering the maintenance schedule comprises shifting one or more subsequent distinct maintenance events 


46. 	(Currently Amended) A non-transitory computer-readable storage medium storing 
receive, via a network, telematics data from a telematics system, of an earth-moving machine, that includes one or more sensors that track operation of the earth-moving machine;
determine that a maintenance service received from a manufacturing database; 
determine, based on the telematics data, current work hours associated with operation of the earth-moving machine and completion of the maintenance service;
determine, after determining the current work hours, whether the current work hours satisfy a threshold number of hours;
determine being less than the threshold number of hours,
the early service interval rationalization options including an addition option to schedule an additional maintenance service within a time range,
the time range being an amount of time between the completion of the maintenance service and a next scheduled maintenance service in the maintenance schedule, and
the 
an indication of the time range constraining the addition option,
a first interactive user interface element for selecting the addition option, and
interactive user interface element for specifying a time period, for the addition option, within the time range
provide, for display, ;
receive an indication of selection, within the user interface, of the first interactive user interface element for selecting the addition option; and
alter the maintenance schedule to include the additional maintenance service based on the indication of selection of the first interactive user interface element for selecting the addition option.  

47. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 46, wherein the one or more instructions that cause the computer to alter the maintenance schedule cause the computer to shift one or more maintenance events

48. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 46, wherein the one or more instructions that cause the computer to alter the maintenance schedule cause the computer to shift one or more maintenance events

49-50. 	(Canceled Herein)
51-53. 	(Previously Canceled) 

54.	(Currently Amended) The method of claim 41, 
wherein the first interactive user interface element is a radio button, and
wherein the second interactive user interface element is a text field.

55.	(Currently Amended) The method of claim 41, 
wherein the time period is in a first type of units of time, 
wherein the 
a third interactive user interface element for specifying a different time period for the addition option, and
wherein the different time period is in a second type of units of time that is different from the first type of units of time.

56.	(Currently Amended) The method of claim 41, wherein the 
a third interactive user interface element for selecting a continuation option of the early service interval rationalization options; and
a fourth interactive user interface element for selecting a different option of the early service interval rationalization options.

57.	(Currently Amended) The method of claim 41, 
wherein the interactive user interface elements for selecting different options of the early service interval rationalization options




wherein the the indication of selection of the first interactive user interface element and information identifying the time period for the addition option


59.	(Currently Amended) A system, comprising:
a telematics system comprising one or more sensors configured to: 
track operation of an earth-moving machine that includes the telematics system; and
provide, via a network, telematics data based on tracking the operation of the earth-moving machine; and
a computing device comprising:
one or more processors configured to:
receive, via the network, the telematics data;
determine that a maintenance service received from a manufacturing database; 
determine, based on the telematics data, current work hours associated with operation of the earth-moving machine and completion of the maintenance service;
determine, after determining the current work hours, whether the current work hours satisfy a threshold number of hours;
determine being less than the threshold number of hours,

the time range being an amount of time between the completion of the maintenance service and a next scheduled maintenance service in the maintenance schedule, and
the user interface including: 
an indication of the time range constraining the addition option,
a first interactive user interface element for selecting the addition option, and
a second interactive user interface element for specifying a time period, for the addition option, within the time range; [[and]]
provide, for display, ;
receive an indication of selection, within the user interface, of the first interactive user interface element for selecting the addition option; and
alter the maintenance schedule to include the additional maintenance service based on the indication of selection of the first interactive user interface element for selecting the addition option.




wherein the first user interface element comprises a radio button for selecting the addition option, and
wherein the second interactive user interface element comprises a text field for specifying [[a]] the time period

61.	(Currently Amended) The system of claim 59, wherein the further includes: 

a third interactive user interface element for specifying a different time period for the addition option,
wherein the time period is in a first type of units of time, and
wherein the different time period is in a second type of units of time that is different from the first type of units of time.

62.	(Currently Amended) The system of claim 59, wherein the  further includes:
one or more other interactive user interface elements for selecting different options of the early service interval rationalization options


63.	(Currently Amended) The system of claim 59, wherein the further includes: 
a 

64.	(New) The system of claim 59, wherein the threshold number of hours is a number of hours at which the maintenance service is scheduled in the maintenance schedule.

65.	(New) The method of claim 41, further comprising:
determining different current work hours; and
providing, for display and based on the different current work hours, a different user interface for late service interval rationalization options that are different from the addition option.

66.	(New) The method of claim 41, wherein the threshold number of hours is a number of hours at which the maintenance service is scheduled in the maintenance schedule.
67.	(New) The non-transitory computer-readable storage medium of claim 46, wherein the threshold number of hours is a number of hours at which the maintenance service is scheduled in the maintenance schedule.

Allowable Subject Matter
Claims 41-50 and 54-63 were pending with Applicant’s response dated 04/08/2021. Claims 44-45 and 49-50 are now cancelled, claims 64-67 are added, and claims 41-43, 46-48, and 54-63 are amended by Examiner’s amendment. Claims 41-43, 46-48, and 54-67 are now allowed as explained further below in the reasons for allowance.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,.. .as a matter of internal agency management, (are) expected to follow” and Examiner notes, for clarity of the record, that the claimed invention is found patent If a completed maintenance service 55 is performed early, as shown, then the addition option may be utilized to schedule an additional maintenance service (e.g., an additional PM1 51) within a time range 60 (e.g., the amount of time between the completed maintenance service 55 and the next scheduled planned maintenance on the preplanned timeline 50).), and based on receiving indication of user interaction and selection of the addition option within the user interface, altering the maintenance schedule received from the manufacturing database to include the additional service for use in performing subsequent maintenance services on the earth-moving machine (e.g. Fig. 4, 14), which does not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor merely amount to insignificant extra-solution activity but instead the claimed invention when considered as a whole is found to at least use any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment, i.e. by integrating tracking of earthmoving machine operation into determination and adaptation of 

Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or reasonably suggest the combination of elements in independent claims 41, 46, and 59, as amended above, for altering a maintenance schedule based on current work hours associated with completion of a maintenance service being less than a threshold and selection of an addition option of the early interval rationalization options displayed in a user interface,  including: “determining, by the electronic maintenance control device, to present a user interface that includes early service interval rationalization options based on the current work hoursthe early service interval rationalization options including an addition option to schedule an additional maintenance service within a time range, the time range being an amount of time between the completion of the maintenance service and a next scheduled maintenance service in the maintenance schedule, and the user interface including: an indication of the time range constraining the addition option, a first interactive user interface element for selecting the addition option, and a second interactive user interface element for specifying a time period, for the addition option, within the time range”.
The prior art references most closely resembling Applicant’s claimed invention are as follows: 
The prior art previously made of record including  Vyas et al. US 20040073468 A1, Levinson US 6047260 A, and East et al. US 20140229391 A1 as described in detail in the previous office action(s), and failing both individually and in combination to teach or reasonably suggest the combination of elements in the claims including at least the providing of early service interval rationalization options in a user interface that includes “an addition option to schedule an additional maintenance service within a time range, the time range being an amount of time between the completion of the maintenance service and a next scheduled maintenance service in the maintenance schedule, and the user interface including: an indication of the time range constraining the addition option, a first interactive user interface element for selecting the addition option, and a second 
Vyas describes a fleet management system including monitoring status information including service hours related to machines, including earth moving machines, and adjusting/shifting maintenance schedules based on the detected status information such that the system dynamically determines an appropriate maintenance schedule and updates as conditions change including based on performance of maintenance services being early or late, shifting the subsequent maintenance steps and providing maintenance schedule recommendations to the operator/user;  
Levinson describes system and methods for schedule adjustment based on changes in status or task conflict including providing an interface with schedule adjustment options that includes rescheduling tasks, changing duration, cancelling tasks, and adding tasks based on the changes to the calendar. 
East describes a system and methods for managing vehicle maintenance schedules including managing past and future maintenance services on a GUI timeline and providing maintenance recommendations at specific service dates and/or vehicle mileage thresholds.
Donnelli et al. US20090003138A1 describing a calendaring and monitoring system for remote earth-moving machines.  
McKinney US 20050021359 A1 Describing scheduling service based on service schedules and sensing repair status of the environmental equipment systems to produce a warning when repairs are required. 
Zweben et al. US 6216109 B1 describing system and methods for iterative schedule repair and optimization that consider constraint violations for task rescheduling including repairing a violated state constraint by inserting a new achiever task and/or moving the violated task forward or backward to produce a task schedule that adheres to constraints and considers temporal dependencies. 
Card et al. US 6970857 B2 describing a schedule analyzer that provides intelligent control for process optimization and parts maintenance including providing target 
Maenishi US 20170068239 A1 describing a production activity support system for supporting production activity including maintenance works executed on maintenance targets including providing notification of maintenance plans and recommended maintenance deadlines based on maintenance priority of components
Holzer US 8560160 B2 describing updating maintenance procedures based on fault monitoring and correlating faults with successful and unsuccessful maintenance operations.
Galt et al. US 9975172 B2 monitoring and determination of preventive maintenance requirements based on operational status of equipment.  
Cramer et al. US 6876908 B2 describing a method for creating a maintenance algorithm for a fleet of vehicles indicating time when a vehicle should be serviced and based on detected stress variables and wear variables from the vehicles and based on comparison with the stress and wear variables corresponding to a previous maintenance algorithm, an improved maintenance algorithm can be derived if applicable.
Hyatt et al. US 20120123951 A1: describing a system for managing a plurality of assets including determining maintenance or service requirements for the assets, collect and distribute asset specific data for managing the service requirements of the assets, facilitate communication between parties to a service event, and maintain current and historical data about the service event.
McGinnis et al. US 20150057875 A1 describing determining and notifying of overdue or due service to be performed on a vehicle including monitoring operational values and determining serviceable conditions of vehicles. Kaufman US 20030130989 A1 describing system and methods for making vehicle maintenance recommendations for maintenance to be performed at certain times or when certain events occur and based on vehicle related data input by a user and manufacturer recommended schedules providing maintenance reminder notifications.
Frohliger et al. US 20140324456 A1 describing interactive GUI windows for selecting time periods for before and after time windows for series of care events.  


J. Brown and B. J. McCarragher, "Maintenance resource allocation using decentralised co-operative control," 1999 Information, Decision and Control. Data and Information Fusion Symposium, Signal Processing and Communications Symposium and Decision and Control Symposium. Proceedings (Cat. No.99EX251), 1999, pp. 41-46, doi: 10.1109/IDC.1999.754124.
A. B. M. R. Islam et al., "Efficient black-box maintenance scheduler and rescue system," The 2nd International Conference on Next Generation Information Technology, 2011, pp. 159-162.
Puri et al. CA 2389274 C describing fault monitoring and detection and creation of repair recommendations and anomaly trend analysis for railroad diagnosis and determination of repair or maintenance recommendations. 
Sinex US 6606546 B2 escalating/de-escalating maintenance intervals based on reliability data and describing inserting non-routine tasks into a routine maintenance schedule.
Borg et al. US 8065342 B1 describing monitoring equipment usage including engine usage hours to predict timing for next due maintenance tasks and generating maintenance alerts.
Ratzlaff et al. US 20030171965 A1 describing a calendaring system with interactive entry of date ranges and updating date ranges of events
Shoham et al. US 20130073329 A1 describing system and methods for scheduling flexible events using a calendar interface with popup windows for adding events including buttons and text fields with descriptive prompting for input format.
Tamura et al. US 20090106036 A1 describing systems and methods for making automated appoints and providing vehicle service reminders and appointment scheduling based on vehicle event information and facilitating scheduling of appointments by proposing appointment date and times based on dealer schedule and user preferences. 
Jacks et al. US 20180080305 A1
Roddy et al. US 20030055666 A1 describing system and methods for managing a fleet of remote assets.
Lawrence et al. US 6505106 B1: Analysis and profiling of vehicle fleet data
Laithwaite et al. US 20090199192 A1 describing task schedule adjustment based on early completion of tasks in a series of tasks by a technician including adding an additional task to an existing provisional schedule.  
Simon et al. US 7860738 B2 Describing an interactive user interface for specifying a series of reoccurring deliveries including providing time window options, and options to schedule reoccurrence of events monthly and adding additional deliveries within a week.
Leonard et al. US 20140188999 A1 describing methods, systems, and devices for determining vehicle status and providing status information to contact(s) at a vehicle service center associated with a scheduled service for the vehicle. 
Capriotti et al. US 20130325541 A1 describing a method for recommending maintenance scheduling, parts ordering, and repair requirements based on vehicle maintenance information coordinated with the service provider and vehicle owner.
Lowell et al. US 20020073012 A1 describing system and methods for vehicle service scheduling including allowing customers to choose scheduling options for specific service providers for vehicle repair including selecting from a menu of available appointment times.
Kan et al. US 20170154394 A1 describing system and methods for trip schedule adjustment based on driver fatigue and sleep monitoring and management including based on hours in service tracking.

Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624